Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: John R. Ackerman			:
Patent No. 10,532,935				:
Issue Date: January 14, 2020			:		Decision on Petition
Application No. 16/052,520			:		
Filing Date: August 1, 2018			:
Attorney Docket No. ACKR-1603CIP	:


This is a decision on a petition under 37 C.F.R. § 1.182 filed January 7, 2021, which requests reissuance of duplicate letters patent.

The petition is granted.

The Office issued a decision granting a petition for duplicate letters patent on June 9, 2020.

The Office mailed the duplicate letters patent on June 30, 2020.

The petition asserts the duplicate letters patent were not received at the address of record and requests reissuance of the duplicate letters patent.

The Office of Data Management will be informed of the instant decision and duplicate Letters Patent will be issued in due course.

Telephone inquiries related to the petition should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  Any questions concerning delays in the issuance of the duplicate Letters Patent should be directed to the Application Assistance Unit at 571-272-4200.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions